           Case 1:20-cv-01069-MKV Document 17 Filed 05/18/20 Page 1 of 1
                                           U.S. Department of Justice
  [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street
                                                            New York, New York 10007


                                                            May 14, 2020
  VIA ECF                                                                          USDC SDNY
  Hon. Mary K. Vyskocil                                                            DOCUMENT
  United States District Judge                                                     ELECTRONICALLY FILED
  United States District Court                                                     DOC #:
  500 Pearl Street                                                                 DATE FILED: 5/18/2020
  New York, New York 10007

            Re:     Azatullah v. Wolf, et al., No. 20 Civ. 1069 (MKV)

  Dear Judge Vyskocil:

          This Office represents the government in this action in which plaintiff challenges the
  denial by U.S. Citizenship and Immigration Services (“USCIS”) of his Application to Register
  Permanent Residence or Adjust Status (Form I-485). Plaintiff asserts claims under the
  Administrative Procedure Act (“APA”), 5 U.S.C. § 701, et seq., and the Declaratory Judgment
  Act, 28 U.S.C. §§ 2201-2202. On behalf of the government, I write respectfully to request a
  scheduling order setting the deadline to file the certified administrative record for this action on
  July 13, 2020.

         The government expects that this matter, like most APA matters, will be resolved either
  through motions for summary judgment based on the certified administrative record or through
  settlement. We request a scheduling order setting the date for filing the record on or before July
  13, 2020, to give USCIS adequate time to obtain relevant files and prepare and certify the record.

          This is the government’s first request for a scheduling order setting the deadline to file
  the certified administrative record on July 13, 2020. Plaintiff’s counsel consents to this request.

            I thank the Court for its consideration of this letter.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney

                                                      By:    s/ Simon Nakajima
                                                            SIMON NAKAJIMA
5/18/2020                                                   Special Assistant United States Attorney
                                                            Telephone: (212) 637-2770
                                                            Facsimile: (212) 637-2786
                                                            E-mail: simon.nakajima@usdoj.gov

  cc: Counsel of record (via ECF)
